972 F.2d 338
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.E. Z. BELL, Plaintiff-Appellant,v.Gary T. DIXON;  Captain Godfrey;  Kenneth Harris;  OfficerWest;  John Doe;  Grievance Commission,Defendants-Appellees.
No. 92-6545.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 6, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-91-311-CRT-F)
E. Z. Bell, Appellant Pro Se.
Ronna Dawn Gibbs, North Carolina Department of Justice;  Neil Clark Dalton, North Carolina Department of Correction, Raleigh, North Carolina, for Appellees.
E.D.N.C.
Dismissed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
E. Z. Bell appeals the district court's order denying summary judgment on one claim and granting relief to the Defendants on another claim in Bell's federal civil rights action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED